DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
moveable member (e.g. claims 1, 9, and 20) - a ball nut/screw mechanism (paragraph 24)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunaka et al. (U.S. PGPub 2020/0130047, cited in IDS) in view of Ekstrom et al. (U.S. PGPub 2014/0100687, cited in IDS).
Claim 1: Yabunaka et al. discloses a rivet tool (1) for setting a rivet (8), the rivet tool comprising: a motor (2); a pulling mechanism (4, 40 of a ball screw mechanism - paragraphs 48 and 60) configured to receive torque from the motor (Id.), the pulling mechanism including a moveable member (screw shaft 46) that is moveable between a first position and a second position in response to the pulling mechanism receiving torque from the motor (initial and stop positions - e.g. paragraph 77), a plurality of jaws (651 - paragraph 89) configured to clamp onto a mandrel of the rivet and pull the mandrel in response to the moveable member moving from the first position to the second position (paragraph 50), and a magnet (486) coupled for movement with the moveable member (on magnet holder 485 on the screw shaft 46 - paragraph 76), the magnet including a north pole face, an adjacent south pole face, and a pole junction therebetween (magnets inherently have north and south poles with a junction therebetween); a first 
However, Ekstrom teaches a magnetic position sensor system in a fastening tool having a moveable magnetic element where north and south poles face a sensor and away from the moveable member (paragraphs 172, 176). Ekstrom further teaches that a sensor may detect the “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have oriented the magnet of Yabunaka such that north and south poles face away from the moveable member (i.e. toward the sensors) and configured the sensors to detect the pole junction in order to have determined the influence of the magnet on the sensor as desired in indicating the position of the moveable member and since it represents one of various options available for providing a detectable condition of the magnet (e.g. paragraphs 145, 148, 172), for example by providing a transition in polarity (paragraph 273).
Claim 2: Referring to Ekstrom, the north pole face and the south pole face are coplanar (paragraph 148). 
Claim 3: The magnet of Yabunaka moves axially in the direction of the moveable member. Thus, as modified by Ekstrom, the magnet is moveable along a face plane defined by the north pole face and the south pole face (which are coplanar facing outward perpendicular to the axial direction). 
Claim 4: The face plane is parallel to a pulling axis along which the moveable member moves between the first and second positions (as noted above). 
Claim 5: Yabunaka operates by detecting when the moveable member moves to the first and second positions when a sensor detects the magnet in the respective position and outputs a corresponding signal (paragraph 77). Referring to Ekstrom, the sensors are Hall Effect sensors (as cited above). The sensors appear capable of detecting either pole (e.g. Fig. 12B and paragraph 280) and thus 
Claim 6: In view of using the zero flux point as a detection condition as discussed above, Yabunaka further discloses that the controller is configured to deactivate the motor upon detection of the magnet by the second sensor (paragraph 119). 
Claim 7: As discussed above for claim 5, Ekstrom teaches Hall Effect sensors which appear capable of detecting either pole. Thus they may also be considered south pole-detecting Hall-effect sensors as much as they are north-pole-detecting sensors. Similarly as above, the zero crossing point of zero flux may be detected to control the tool. Thus it would have similarly been obvious to have configured the Yabunaka tool such that when the moveable member moves to the first position, the first sensor is configured to output a signal to the controller indicating that a south pole flux detected by the first sensor is zero.
Claim 8: Similarly to claim 6 above, and in view of using the zero flux point as a detection condition as discussed above, Yabunaka further discloses that the controller is configured to deactivate the motor upon detection of the magnet by the first sensor (paragraph 120).

Claim 9: Yabunaka et al. discloses a rivet tool (1) for setting a rivet (8), the rivet tool comprising: a motor (2); a pulling mechanism (4, 40 of a ball screw mechanism - paragraphs 48 and 60) configured to receive torque from the motor and pull the rivet (Id.), the pulling mechanism including a moveable member (screw shaft 46) that is moveable between a first position and a second position in response to the pulling mechanism receiving torque from the motor (initial and stop positions - e.g. paragraph 77), and a magnet (486) coupled for movement with the moveable member (on magnet holder 485 on the screw shaft 46 - paragraph 76), the magnet including a north pole face, an adjacent south pole face, and a pole 
However, Ekstrom teaches a magnetic position sensor system in a fastening tool having a moveable magnetic element where north and south poles face a sensor and away from the moveable member (paragraphs 172, 176) and the a sensor may detect the resulting “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor to detect the pole junction since it represents one of various options available for providing a detectable condition of the magnet (e.g. paragraphs 145, 172).
Claim 10: As noted above, as taught by Ekstrom, the north and south pole faces face away from the moveable member (i.e. toward the sensor).
Claim 11: Referring to Ekstrom, the north pole face and the south pole face are coplanar (paragraph 148).
Claim 12: The magnet of Yabunaka moves axially in the direction of the moveable member. Thus, as modified by Ekstrom, the magnet is moveable along a face plane defined by the north pole face and the south pole face (which are coplanar facing outward perpendicular to the axial direction). 
Claim 13: The face plane is parallel to a pulling axis along which the moveable member moves between the first and second positions (as noted above)
Claim 14: Yabunaka operates by detecting when the moveable member moves to the first and second positions when a sensor detects the magnet in the respective position and outputs a corresponding signal (paragraph 77). Referring to Ekstrom, the sensors are Hall Effect sensors (as cited above). Ekstrom further teaches that the sensor may detect the “zero crossing point” between poles where flux density drops towards zero and control the tool accordingly (paragraphs 196-197 and 280). Thus, it would have been obvious to have configured the tool of Yabunaka to use Hall effect sensors since they are wear resistant, vibration resistant and impact resistant (Ekstrom, paragraph 50), and to have detected the pole junction by detecting a flux strength dropping towards zero since it represents one 
Claim 15: Yabunaka has a controller (156) which operates based on signals from the sensors (paragraph 77). Ekstrom further teaches the use of flux/voltage threshold values in controlling the tool (e.g. paragraph 268-270).  Thus, it would have been obvious to have configured the controller to deactivate the motor based on the flux strength reaching a threshold, since threshold values provide a tolerance band for the operating modes. 
Claim 16: As taught by Ekstrom above, the sensor is a Hall-effect sensor. Ekstrom further teaches that the sensor may detect the “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197), and as shown in Fig. 12C, the sensor would also detect flux density increasing from zero as it approaches the zero point (for example if moving in reverse along the x-axis toward a first position on the left of the x-axis).
Claim 17: The controller (156) of Yabunaka deactivates the motor when the sensor detects the magnet (paragraphs 119-120). Ekstrom further teaches the use of flux/voltage threshold values in controlling the tool (e.g. paragraph 268-270).  Thus, it would have been obvious to have configured the controller to deactivate the motor based on the flux strength reaching a threshold, since threshold values provide a tolerance band for the operating modes.
Claim 18: The controller (156) of Yabunaka deactivates the motor when the sensor detects the magnet (paragraphs 119-120). As discussed above, Ekstrom further teaches that the sensor may detect the “zero crossing point” between poles where flux density drops towards zero and control the tool accordingly (paragraphs 196-197 and 280). Thus, it would have been obvious to have configured the tool of Yabunaka to have deactivated based on position of the pole junction since it represents one of various options available for providing a detectable condition of the magnet (Ekstrom, paragraph 145, 172).
Claim 19: Yabunaka further discloses a plurality of jaws (651 - paragraph 89) configured to clamp onto a mandrel of the rivet and pull the mandrel in response to the moveable member moving from the first position to the second position (paragraph 50).

Claim 20: Yabunaka et al. discloses a power tool (1), comprising: a motor (2); a moveable member (screw shaft 46)  that is moveable between a first position and a second position in response to receiving torque from the motor (initial and stop positions - e.g. paragraph 77), and a magnet (486) coupled for movement with the moveable member (on magnet holder 485 on the screw shaft 46 - paragraph 76), the magnet including a north pole face, an adjacent south pole face, and a pole junction therebetween (magnets inherently have north and south poles with a junction therebetween); a sensor (481 or 482) configured to detect when the moveable member is in the first position; and a controller (156) configured to deactivate the motor based on a position of the magnet detected by the sensor (paragraphs 119-120). The sensor is not necessarily configured to detect the pole junction specifically and deactivate based on its position.
However, Ekstrom teaches a magnetic position sensor system in a fastening tool having a moveable magnetic element where north and south poles face a sensor and away from the moveable member (paragraphs 172, 176) and the a sensor may detect the resulting “zero crossing point” between poles where flux density is zero and control the tool accordingly (paragraphs 196-197).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor to detect the pole junction since it represents one of various options available for providing a detectable condition of the magnet (e.g. paragraphs 145, 172).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPubs 2014/0224831, 2019/0351477, 2016/0114383, and U.S. Patent 10232429, disclose other examples of tools used Hall Effect sensors to detect positions of moveable members.
U.S. PGPub 2020/0142010 discloses a Hall Effect position sensor using a magnet having coplanar north and south pole faces facing toward a sensor.

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726